 1
 2                                                                         JS-6
 3
 4
 5
 6
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
   MERCURY AIR GROUP, INC., a                          CASE NO. 2:18-CV-04139-ab-sk
12 Delaware corporation; MERCURY AIR
   CARGO, INC., a California
13 corporation,                                        [PROPOSED] JUDGMENT IN
                                                       FAVOR OF DEFENDANT KRONOS
14                      Plaintiff,                     INCORPORATED DBA KRONOS
                                                       DATA SYSTEMS INCORPORATED
15             vs.
16 KRONOS INCORPORATED WHICH                           Hon. André Birotte, Jr,
   WILL DO BUSINESS IN
17 CALIFORNIA AS KRONOS DATA
   SYSTEMS INCORPORATED, a
18 Massachusetts corporation; and DOES
   1 through 10, inclusive,
19
               Defendant.
20
21
22
23
24
25
26
27
28
     4827-3156-3946.3
                                        JUDGMENT IN FAVOR OF DEFENDANT
1 TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
2             This Court, having on October 16, 2019, granted Summary Judgment in favor
3 of Defendant KRONOS INCORPORATED dba KRONOS DATA SYSTEMS
4 INCORPORATED (“Defendant”):
5
     IT IS HEREBY ORDERED that:
6
              1. Judgment is entered in favor of Defendant and against Plaintiffs
7
                   MERCURY AIR GROUP and MERCURY AIR CARGO, INC.
8
                   (“Plaintiffs”) on all claims, causes of action, and damages alleged in this
9                  lawsuit.
10            2. Plaintiffs’ entire action is dismissed with prejudice as to Defendant on the
11                 merits.
12            3. Plaintiffs shall recover nothing against Defendant.
13            4. Defendant shall recover costs of suit from Plaintiffs.
14
15
16 DATED: November 05, 2019
                                                 Hon. André Birotte, Jr,
17                                               United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28
     4827-3156-3946.3
                                                    1
                               [PROPOSED] JUDGMENT IN FAVOR OF DEFENDANT
